DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 04/29/2021.  Claims 1, 5–6, & 8–24 are pending.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15–18 & 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 15 claims “a carousel mounted to the enclosure via a spindle to support rotational movement of the carousel within and in relation to the enclosure” and also claims “a motor configured to cause translational movement along an axis of the carousel.”  It is unclear whether the carousel moves by rotational movement, translational movement, or a combination of the two.  The Specification does not provide embodiments or examples in which the carousel moves by a combination of rotational and translational movement, including the use of a spindle.  Appropriate action is necessary.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 19 claims “a carousel mounted to the enclosure via a spindle to support rotational movement of the carousel within and in relation to the enclosure” and claim 23 claims “the movement is translational movement.”  It is unclear whether the carousel moves by rotational movement, translational movement, or a combination of the two.  The Specification does not provide embodiments or examples in which the carousel moves by a combination of rotational and translational movement, including the use of a spindle.  Appropriate action is necessary.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15–18 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 15 appears to claim both rotational movement of the carousel and translational movement of the carousel, but there is no indication from the Specification that a carousel can move both rotationally and translationally.  Appropriate action is necessary.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 19 claims rotational movement of the carousel and claim 23 claims translational movement of the carousel, but there is no indication from the Specification that a carousel can move both rotationally and translationally.  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8–9, 11, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,842,821 to Juris.
With regard to claim 1, Juris discloses an apparatus comprising: an enclosure (Figs. 2 & 9; Col. 2, lines 41–43, 54–62); a wood-burning compartment disposed within the enclosure (Figs. 2 & 9; Col. 2, lines 41–53), the wood-burning compartment having an insulated housing (42, 44) configured to support temperatures associated with burning of wood within the wood-burning compartment (Figs. 2, 3, & 9; Col. 2, lines 37–53); a gas-burning compartment having a gas burner (267) disposed therein (Figs. 2 & 9; Col. 2, lines 41–53; Col. 4, lines 9–18); and a mechanism including a motor (88 in Specification; 188 in Figures) configured to cause rotational 
With regard to claim 8, Juris further discloses the first mode is configured such that the gas-burning compartment is not viewable through a door (opening) (Col. 3, lines 47–54).
With regard to claim 9, Juris further discloses the wood-burning compartment has a rack configured to support wood logs having a length of at least six inches (Figs. 2 & 9).
With regard to claim 11, Juris further discloses the gas-burning compartment has an object mounted thereto that is configured to be heated directly by a gas fire from the gas burner (267) (Fig. 9; ceramic logs).
With regard to claim 13, Juris fails to disclose the gas-burning compartment is separated from the wood-burning compartment by an insulated wall (260) of the insulated housing (Col. 4, lines 6–9).
With regard to claim 20, Juris further discloses the wood-burning compartment is formed on an opposing side of the wall from the gas-burning compartment (Fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Juris in view of US 4,094,296 to Beagley.
Juris fails to disclose the wood-burning compartment includes a rack that is configured as a rest for a cooking utensil to be disposed thereon while in proximity to a fire within the wood-burning compartment.  Beagley teaches a rack that is configured as a rest (56) for a cooking utensil to be disposed thereon while in proximity to a fire created by burning wood (Fig. 1; Col. 4, lines 64–66).  It would have been obvious to one of ordinary skill in the art to combine the fireplace of Juris with the utensil support of Beagley because such a combination would have had the added benefit of allowing the heat from the fireplace to be utilized for a useful purpose.
Claims 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Juris in view of US 9,170,025 to Atemboski et al.
With regard to claim 12, Juris fails to disclose a catalytic combustor configured to incinerate particulates or gases formed by a fire in the wood-burning compartment and a fire in 
With regard to claim 14, Juris fails to disclose the door includes a handle configured to mechanically lock to the enclosure.  Atemboski teaches a door (140) that includes a handle (160) configured to mechanically lock to the enclosure (Fig. 1; Col. 4, lines 28–29).  It would have been obvious to one of ordinary skill in the art to combine the fireplace of Juris with the door handle of Atemboski because such a combination would have had the added benefit of allowing access to the interior of the fireplace.
Allowable Subject Matter
Claims 19–22 are allowed.
Claims 5–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
May 12, 2021